DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Claims 20, 21 and 23-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 10, 2021.
Applicant’s election without traverse of Group I, Species 5 (claims 13-19 and 22) in the reply filed on August 10, 2021 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 

Claims 13-17 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Richardson (U.S. 2004/0016758) in view of Hoenig et al. (U.S. 4,337,874).  Richardson teaches a container 4 and two-part closure 32, 26 combination 2, the combination 2 comprising a container 4 having a neck 8 about which a screw thread (on 12; see figure 7) is disposed, and a two-part closure 32, 26, the two-part closure comprising a disc 32 having a center panel (at lead line 34), a shoulder (shown at lead line 36 in figure 3) disposed about the center panel, and a feature (shown generally at lead line 44) extending from the shoulder (figure 3), the feature configured to engage with the neck of the container (figure 2), and a ring 26 disposed about the disc (figure 1), the ring 26 having a projection 30 that extends radially inwardly (figure 4), the projection having a bottom surface and a top surface opposite the bottom surface, the bottom surface configured to engage the screw thread (figures 1 and 2) and the top surface configured to engage the feature so as to release the disc from the neck of the container (figure 3).
Richardson discloses the claimed invention except for the snap-fit relationship between the feature and container.  Hoenig et al. teaches that it is known to provide a snap-fit relationship between the feature and the container (see feature at 33 and container at 27; Abstract).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the container combination of Richardson with the a snap-fit relationship between the feature and the container, as taught by Hoenig et al., in order to provide a more secure connection between the disc and the container to prevent slipping of the disc prior to the ring being applied.

Regarding claim 14, the feature at 44 is a skirt that depends downwardly from the shoulder, the skirt including a curl at its bottom end, at lead line 44.


Regarding claim 15, the container neck defines an open top end 8 and the container neck has a bead at 18 that extends radially outwardly from the open top end, the bead defining a first diameter, and wherein the feature has an inner surface that defines a second diameter that is less than a first diameter (as modified by Hoenig et al. to provide snap fit connection).

Regarding claim 16, the projection extends from a bottom portion of the ring (figure 4; bottom portion considered to be everything below and including 30).

Regarding claim 17, the projection 30 is a first projection that extends from a top portion of the ring and the ring further includes a second projection (curl at bottom end of ring; figure 4)that extends from a bottom portion of the ring (figure 4; the top portion of the ring can be considered everything above and including 30).

Regarding claim 19, the modified assembly of Richardson discloses the claimed invention except for the curl being curled radially inwardly.  Hoenig et al. teaches that it is known to provide a snap-fit connection wherein the curl is curled radially inwardly (see feature at 33; figure 3).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified container combination of Richardson with the curl being curled radially inwardly, as taught by Hoenig et al., in order to provide a more secure connection between the disc and the container.



Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Richardson (U.S. 2004/0016758) in view of Hoenig et al. (U.S. 4,337,874), as applied to claim 14 above, and further in view of Cheng et al. (U.S. 2010/0288769).  The modified assembly of Richardson discloses the claimed invention except for the projection being discontinuous.  Cheng et al. teaches that it is known to provide a ring with a projection that is discontinuous (see element 303).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified container combination of Richardson with the projection being discontinuous, as taught by Cheng et al., in order to provide the ring with greater flexibility while still providing a securing connection with the neck.

Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Richardson (U.S. 2004/0016758) in view of Hoenig et al. (U.S. 4,337,874), as applied to claim 14 above, and further in view of Horton et al. (U.S. 2008/0073310).  The modified assembly of Richardson discloses the claimed invention except for the ring being plastic.  Horton et al. teaches that it is known to provide a ring made of plastic (see paragraph [0035]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified container combination of Richardson with the ring being plastic, as taught by Horton et al., in order to eliminate rusting or corroding of the ring.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art is cited for the closure structure.
THIS ACTION IS NON-FINAL.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538.  The examiner can normally be reached on Monday through Friday 7: 00 a.m. to 3:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIKI M ELOSHWAY/Examiner, Art Unit 3736